Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 20, 2022 has been entered.

Response to Amendment

Applicant's Amendments and Remarks filed on July 20, 2022 have been entered and considered. Claims 1, 4 – 9 and 11 - 23 are pending in this application. Claims 12 – 23 have been withdrawn from further consideration subject to restriction requirement. Furthermore, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Chen’257 in view of Kajita as detailed in Office Action dated May 03, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 6,562,257 B1 (Chen’257) in view of Chen et al. CN 105271832 A (Chen) as evidenced by “Polyethylene Glycols” 1988. English abstract of the CN patent is relied upon herein.   

Considering claims 1, 4 – 9 and 11, Chen’257 teaches a pourable or blowable loose-fill insulation, in particular a loose-fill insulation comprising glass fibers which are compressed and packaged in relatively small containers for easier installation by consumers. Agents capable of chemically interacting with the glass fibers are used in order to increase recoverability of the compressed glass fibers when they are removed from their packaging [Abstract]. Further, Chen’257 teaches that additional additives, such as antistatic agent/lubricants, mineral oil for dust reduction/lubricant, and colorant, may be sprayed along the air blowing path [Col. 3, 5 – 10]. Furthermore, among the preferred lubricant/antistatic agents, Chen’257 teaches the use of polyethylene glycol, which is known in the art to act as antistatic agent - lubricant agent . 

Moreover, as to the amount of lubricant present in the sizing composition, this is taught to be in a range of from 0.05 to 0.50 wt. % based on the weight of the glass fibers [Claim 13]. Furthermore, Chen’257 does not specifically recognize that the polyethylene glycol or PEG has a molecular weight of less than 1000g/mol, nor that does not require a solvent to be applied to the glass fibers. However, Chen teaches a method of preparing a glass fiber fireproof cloth comprising mixing hydrogenated plant oil and starch film forming agent, and homogenizing to obtain emulsified solution, mixing polyethylene glycol liquid and deionized water to obtain solution A, mixing auxiliary film-forming agent and deionized water to obtain solution B, mixing defoaming agent and deionized water to obtain solution C, mixing starch film-forming agent and deionized water, heating at 90-100 degrees C for 20-30 minutes, adding coupling agent, adding prepared solutions, mixing, and diluting with deionized water. Therefore, it would have been obvious to one of the skill in the art before the effective filing date of this application to select a liquid PEG as the lubricant-anti static agent as taught by Chen as the polyethylene component of Chen’257 when it is desired to benefit from the lower viscosity and easy application of said PEG. The examiner notes that although Chen teaches the dilution of the liquid PEG with deionized water, because said PEG is liquid at room temperature, “does not require” a solvent to be applied to the glass fibers.   

As to the molecular weight, the examiner submits the “polyethylene Glycols” document as evidence that liquid PEG’s have a molecular weight lower than 700. 

Moreover, as to the claimed viscosity values at 24 degrees C, the Polyethylene Glycols document mentioned above lists the viscosity for PEG having molecular weight lower than 700 from 4.1 to 11.3 cSt when measured at 100 degrees C. Therefore, for at least the embodiments of the prior art, wherein the molecular weight of the polyether overlaps with the claimed range less than 1000 g/mol, the viscosity values when tested at 24 degrees C are considered to be inherent for the prior art’s polyether.   

 As to the limitation in claim 7, requiring that the composition comprises mineral oil as the dedusting agent, Chen’257 teaches at [Claim 3] the use of mineral oil for that purpose.     

Response to Arguments

Applicant's Amendments and Remarks filed on July 20, 2022 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Chen’257 in view of Kajita as detailed in Office Action dated May 03, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the 103 rejection in last Office Action have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786